THE THIRTEENTH COURT OF APPEALS

                                    13-20-00281-CV


                                City of Crawford, Texas
                                           v.
                               DCDH Development, LLC


                                  On Appeal from the
                   170th District Court of McLennan County, Texas
                         Trial Court Cause No. 2019-1765-4


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered in

part and the cause remanded in part to the trial court. The Court orders the judgment of

the trial court REVERSED and RENDERS JUDGMENT IN PART and REMANDS IN

PART for further proceedings consistent with its opinion. Costs of the appeal are

adjudged against appellee.

      We further order this decision certified below for observance.

March 24, 2022